*328on appellant’s second motion for rehearing.
BEAUCHAMP, Judge.
Appellant has asked for permission to file a second motion for rehearing and presents authorities which demand the respect and full consideration of the court on the proposition advanced. It is fair to state that counsel presenting this case on appeal did not represent appellant on the trial, and is in no way responsible for the condition of the record.
This court has consistently held that new matters cannot be brought into the record after appeal is taken, nor can additional facts be shown by means of affidavit filed in this court. Such ruling must be adhered to. We believe, however, that the case before us is different in that the supplemental record filed herein by the clerk of the trial court does not bring before us any new matter but only furnishes an explanation of the record as it is before us. It occurs to the writer that it is in the category of those cases where extraneous evidence may be admissible to explain ambiguous language, or matters not otherwise understandable. Judge Hawkins’ opinion on rehearing sufficiently indicates the uncertaintly found in the record. The rule under consideration should not be so construed as to require a reversal of this case. It is here positive^ shown that the charge was not given to the jury as indicated by the record; and the clerk, in order to make a true transcript, should have shown originally what had happened in the matter of filling in the blanks of the court’s charge after it was placed in the hands of the- jury. His erroneous view of his duty in preparing the transcript cannot irrevocably stand contrary to the true facts of the case. No one can complain that a mistake has been corrected and, while diligent counsel have a ifight to take advantage of all mistakes made by the state, we do not believe that they should insist on a reversal of this case because of an error in the court’s charge, when all may now know that such error was not in the charge when given to the jury.
Appellant’s second motion for rehearing will not be filed.
HAWKINS, P. J., absent.